Application for writ of habeas corpus. It appears from the petition that on or about August 14, 1925, Dr. Wm. C. Hassler, health officer of the city and county of San Francisco, after an examination, ordered petitioner quarantined at the County Hospital, he having found her to be suffering with a gonococcus infection.
[1] It is claimed that such detention is unlawful for the reason that such officer is without authority to control the body of petitioner, such power residing alone in the state board of health. *Page 226 
Section 2979a of the Political Code confers upon health officers of every county or city and county the right to take such measures as may be necessary to prevent the spread of diseases of the character of which the applicant is suffering.
While the section does not in express terms confer upon the officer in question the right to take possession or control of the body of one so afflicted as it does in the case of state board of health, the isolation of one afflicted with an infectious disease is a reasonable and proper measure to prevent the increase and spread thereof. (In re Johnson, 40 Cal. App. 242
[180 P. 644].)
The petition showing on its face a legal cause of detention, the application is denied.
Knight, J., and Cashin, J., concurred.